                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DOLBY LABORATORIES, INC.,                          Case No. 19-cv-03371-EMC
                                   8                     Plaintiff,                         REDACTED/PUBLIC VERSION
                                   9              v.                                        ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART DEFENDANT’S
                                  10     INTERTRUST TECHNOLOGIES                            MOTION TO DISMISS
                                         CORPORATION,
                                  11                                                        Docket Nos. 40-4, 41
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Dolby Laboratories, Inc. has filed suit against Defendant Intertrust Technologies

                                  15   Corporation, seeking a declaration that Dolby does not infringe eleven patents held by Intertrust.

                                  16   Currently pending before the Court is Intertrust’s motion to dismiss. In the motion, Intertrust

                                  17   makes two arguments: (1) subject matter jurisdiction is lacking because there is no case or

                                  18   controversy between the parties once information protected by a Nondisclosure Agreement

                                  19   (“NDA”) is “excised” from the operative complaint and (2) even if there were subject matter

                                  20   jurisdiction, Dolby has failed to state a claim for relief – once again, when information protected

                                  21   by the NDA is excised.

                                  22          Having considered the parties’ briefs and accompanying submissions, as well the oral

                                  23   argument of counsel, the Court hereby GRANTS in part and DENIES in part the motion to

                                  24   dismiss. The Court has subject matter jurisdiction over the instant case; however, Dolby has failed

                                  25   to adequately state a claim for relief.

                                  26                       I.         FACTUAL & PROCEDURAL BACKGROUND

                                  27          The operative pleading in the case is the first amended complaint (“FAC”). The following

                                  28   facts come from the allegations in the FAC or where, as noted, other evidence in the record.
                                   1           Dolby is a company involved “in the design, development, and distribution of audio and

                                   2   video solutions.” FAC ¶ 3. Part of its business is related to digital cinema technology. “Digital

                                   3   cinema refers generally to the use of digital technology to master, transport, store or present

                                   4   motion pictures as opposed to the historical use of reels of motion picture film.” FAC ¶ 21.

                                   5   Among Dolby’s product offerings are digital cinema servers, also known as media block servers.

                                   6   Such servers are “used in the storage or playback of digital cinema content.” FAC ¶ 23. Dolby’s

                                   7   servers are branded either Dolby or Doremi (named after a company acquired in 2014). See FAC

                                   8   ¶¶ 24-25.

                                   9           In March 2002, several major motion picture studios created a joint venture known as

                                  10   Digital Cinema Initiatives, LLC (“DCI”). See FAC ¶ 22. The primary purpose of DCI was “to

                                  11   establish and document voluntary specifications for an open architecture for digital cinema that

                                  12   ensures a uniform and high level of technical performance, reliability and quality control.” FAC ¶
Northern District of California
 United States District Court




                                  13   22. “Among the specifications promulgated by DCI [is] the Digital Cinema System Specification

                                  14   (“DCSS”), which defines technical specifications and requirements for technology used in the

                                  15   mastering, distribution, and theatrical presentation of digital cinema content (e.g., a motion picture

                                  16   or trailer).” FAC ¶ 23.

                                  17                   [T]he digital cinema theater system framework specified by DCI in
                                                       the DCSS[] includ[es] security elements, such as the “Security
                                  18                   Manager (SM).” According to the DCI specifications, the Security
                                                       Manager is contained within the media block, or Image Media Block
                                  19                   (IMB), component of the theater system. [As noted above,] Dolby
                                                       offers Doremi and Dolby branded DCI-compliant media server
                                  20                   products containing such media blocks.
                                  21   FAC ¶ 27 (emphasis added).

                                  22   A.      April 2018 Letters to Dolby’s Customers

                                  23           In April 2018, Intertrust sent letters to companies who are customers of Dolby’s media

                                  24   server products; the customers included AMC, Cinemark, and Regal. See FAC ¶ 26. (The letters

                                  25   were technically sent by Intertrust’s attorney, Harold Barza of the Quinn Emmanuel law firm. Mr.

                                  26   Barza is the litigation counsel of record for Intertrust in this case.)

                                  27           In the letters, Intertrust explicitly stated its belief that the companies were infringing on

                                  28   Intertrust’s patents. See FAC ¶ 26. Intertrust explained: “Your theaters render motion pictures
                                                                                           2
                                   1   using equipment certified by the [DCI] to be compliant with the [DCSS]. . . . [¶] By rendering

                                   2   motion pictures using unlicensed DCI certified equipment, [you have] infringed and continue[] to

                                   3   infringe one or more claims of at least the following [eleven] Intertrust patents.” Docket No. 42-1

                                   4   (Spencer Decl., Exs. A-C) (letters to AMC, Cinemark, and Regal). The eleven patents are the

                                   5   patents at issue in this case.1

                                   6             In the letters, Intertrust gave one example of infringement – i.e., infringement of claim 17

                                   7   of the ‘106 patent. Claim 17 provides as follows:

                                   8                    A method for managing the use of electronic content at a computing
                                                        device, the method including:
                                   9
                                                                receiving a piece of electronic content;
                                  10
                                                                receiving, separately from the piece of electronic content,
                                  11                            data specifying one or more conditions associated with
                                                                rendering the piece of electronic content, the one or more
                                  12                            conditions including a condition that the piece of electronic
Northern District of California
 United States District Court




                                                                content be rendered by a rendering application associated
                                  13                            with a first digital certificate;
                                  14                            executing a rendering application on the computing device,
                                                                the rendering application being associated with at least the
                                  15                            first digital certificate, the first digital certificate having been
                                                                generated by a first entity based at least in part on a
                                  16                            determination that the rendering application will handle
                                                                electronic content with at least a predefined level of security;
                                  17
                                                                requesting, through a rights management engine executing
                                  18                            on the computing device, permission for the rendering
                                                                application to render the piece of electronic content;
                                  19
                                                                determining, using the rights management engine, whether
                                  20

                                  21   1
                                           The eleven patents are as follows:
                                  22
                                                 •   ‘721.
                                  23             •   ‘304.
                                                 •   ‘815.
                                  24             •   ‘602.
                                                 •   ‘603.
                                  25             •   ‘342.
                                                 •   ‘157.
                                  26             •   ‘158.
                                                 •   ‘610.
                                  27             •   ‘106.
                                                 •   ‘627.
                                  28
                                       See FAC ¶¶ 10-20.
                                                                                             3
                                                                the one or more conditions specified by the data have been
                                   1                            satisfied;
                                   2                            decrypting the piece of electronic content; and
                                   3                            rendering the decrypted piece of electronic content using the
                                                                rendering application.
                                   4

                                   5   ‘106 patent, claim 17.

                                   6          In its letters to the companies, Intertrust gave the following explanation as to how they

                                   7   infringed on claim 17.

                                   8                  [Claim 17] claims a “method for managing the use of electronic
                                                      content at a computing device.” The method is practiced by your
                                   9                  use of DCI certified projection equipment to render DCI compliant
                                                      motion picture content in your theaters. Your use of a DCI
                                  10                  compliant projection system comprises use of a “computing device”
                                                      as that term is used in Intertrust’s patent. The projection equipment
                                  11                  receives a “piece of electronic content” when you use it to render a
                                                      DCI compliant motion picture, insofar as it receives the DCP
                                  12                  [Digital Cinema Package] from the content supplier. The projection
Northern District of California
 United States District Court




                                                      equipment also separately receives the KDM [Key Delivery
                                  13                  Message], which includes “data specifying one or more conditions
                                                      associated with rendering the piece of electronic content,” including,
                                  14                  for example, a Trusted Device List (TDL), which restricts rendering
                                                      of the content to DCI certified projectors, i.e., “a condition that the
                                  15                  piece of electronic content be rendered by a rendering application
                                                      associated with a first digital certificate.” The projection equipment
                                  16                  executes “a rendering application” and is certified as DCI compliant
                                                      by the projection equipment manufacturer after it is tested and
                                  17                  confirmed to satisfy the requirements of the [DCSS], i.e., “will
                                                      handle electronic content with at least a predefined level of
                                  18                  security.” Your theater’s screen management system will request,
                                                      through the projection equipment’s “rights management engine”
                                  19                  “permission for the rendering application to render the piece of
                                                      electronic content.” In response to this request, the “rights
                                  20                  management engine,” i.e., the projection equipment’s Security
                                                      Manager, will determine “whether the one or more conditions
                                  21                  specified by the data have been satisfied,” e.g., whether the
                                                      projection equipment is identified on the TDL. If the specified
                                  22                  conditions are satisfied, the electronic content will be decrypted and
                                                      rendered for exhibition.
                                  23

                                  24   Docket No. 42-1 (Spencer Decl., Exs. A-C) (letters). As noted above, the Security Manager

                                  25   referenced above “is contained within the media block, or Image Media Block (IMB), component

                                  26   of the theater system,” FAC ¶ 27, and Dolby sells media block products.

                                  27          Intertrust concluded its letters by stating:

                                  28                  [T]his example is but one of many Intertrust inventions being used
                                                                                             4
                                                         in your theaters. The use of Intertrust’s patented technology
                                   1                     requires a license from Intertrust.
                                   2                     We are prepared to discuss with you a license to the relevant patents
                                                         on commercially reasonable terms. If you wish to resolve this
                                   3                     matter amicably through a licensing negotiation, please contact me
                                                         at your earliest convenience to begin a discussion.
                                   4

                                   5   Docket No. 42-1 (Spencer Decl., Exs. A-C) (letters).

                                   6          After Intertrust sent the letters to the companies, the companies, in turn, “sent letters to

                                   7   Dolby stating that Intertrust’s infringement allegations implicated Doremi and Dolby branded

                                   8   DCI-compliant products, and requesting indemnification with respect to Intertrust’s assertions.”

                                   9   FAC ¶ 28.

                                  10   B.     October 2018 Email to Dolby

                                  11          Apparently, Intertrust learned of the customers’ indemnification requests. On October 10,

                                  12   2018, Intertrust sent an email to Dolby, noting that,
Northern District of California
 United States District Court




                                  13                     [r]ecently, Intertrust asserted patents against theater owners using
                                                         equipment compatible with the [DCI]. . . .
                                  14
                                                         We understand that exhibitors have contacted equipment makers and
                                  15                     are asking about indemnification and other matters, so we thought
                                                         we should reach out to Dolby.
                                  16
                                                         If Dolby’s IP team would like to discuss the patent assertions with
                                  17                     Intertrust, we are willing to have such a discussion.
                                  18                     If there is interest, we can also present our company background and
                                                         history and our various products, as well as the IPR matter.
                                  19

                                  20   Docket No. 43-1 (Spencer Decl., Ex. 1) (email).

                                  21          Dolby accepted the invitation in late October 2018. See Docket No. 43-1 (Spencer Decl.,

                                  22   Ex. 1) (email).

                                  23   C.     November 2018 Nondisclosure Agreement

                                  24          Subsequently, the parties executed an NDA, effective as of November 12, 2018. See

                                  25   Docket No. 41-1 (McDow Decl., Ex. 1) (NDA). The NDA included the following terms:

                                  26                     1.      Purpose. The parties wish to discuss one or more potential
                                                         business opportunities (the “Purpose”). In connection with the
                                  27                     Purpose, each party may disclose certain technical and business
                                                         information which the parties agree to treat as confidential pursuant
                                  28                     to the terms herein.
                                                                                            5
                                   1                  2.      Confidential Information. “Confidential Information”
                                                      means any information related to the Purpose which is disclosed by
                                   2                  a party hereto or an Affiliate thereof (“Disclosing Party”), to the
                                                      other party or to an Affiliate thereof (“Receiving Party”) including,
                                   3                  without limitation, documents, prototypes, samples, equipment,
                                                      business and technical information, licensing practices and fees,
                                   4                  product specifications and road maps, customer information and
                                                      business plans.
                                   5
                                                      ....
                                   6
                                                      4.     Obligations Regarding Confidential Information. Each
                                   7                  Receiving Party . . . shall . . . (b) neither disclose nor permit access
                                                      to Confidential Information except as necessary for the Purpose . . . .
                                   8

                                   9   Docket No. 41-1 (McDow Decl., Ex. 1).

                                  10   D.     Post-NDA Events

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23   E.     The Instant Lawsuit

                                  24          In June 2019, Dolby initiated the instant lawsuit, seeking a declaration that it does not

                                  25   infringe on Intertrust’s eleven patents.

                                  26   F.     Intertrust’s Lawsuits Against Dolby Customers

                                  27          Several months later, in August 2019, Intertrust filed three lawsuits against three of

                                  28   Dolby’s customers – namely, AMC, Cinemark, and Regal – in the Eastern District of Texas. See
                                                                                         6
                                   1   Docket No. 42-1 (Spencer Decl., Exs. D-F) (complaints). Intertrust asserted infringement of the

                                   2   eleven patents at issue in the case at bar. According to Intertrust, its patented technology “was

                                   3   adopted by the cinema industry through specifications developed and promulgated by [DCI],” and

                                   4   the Dolby customer “infringes [the] asserted patents through its use of DCI-complaint equipment

                                   5   suites to show movies and other DCI-compliant content in the movie theaters that it owns and

                                   6   operates.” Docket No. 42-1 (Spencer Decl., Ex. D) (AMC Compl. ¶¶ 13, 15). For each of the

                                   7   eleven patents, Intertrust gave an example of how there was infringement of at least one claim

                                   8   (i.e., mapping the claim limitations) by the Dolby customer.

                                   9          Prior to these lawsuits against the three Dolby customers, Intertrust had sued Apple in

                                  10   2013 with respect to three of the eleven patents at issue (i.e., the ‘721, ‘157, and ‘158 patents).

                                  11   See FAC ¶ 34.

                                  12                                         II.       DISCUSSION
Northern District of California
 United States District Court




                                  13   A.     Lack of Subject Matter Jurisdiction

                                  14          1.       Legal Standard

                                  15          Under Federal Rule of Civil Procedure 12(b)(1), a defendant may move for a dismissal

                                  16   based on lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(b)(1).

                                  17                   “Rule 12(b)(1) jurisdictional attacks can be either facial or factual.”
                                                       White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). Where there is a
                                  18                   facial attack, a court considers only the complaint. See id.; see also
                                                       Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004) (stating that,
                                  19                   “‘[i]n a facial attack, the challenger asserts that the allegations
                                                       contained in a complaint are insufficient on their face to invoke
                                  20                   federal jurisdiction’”). With a factual attack, however, a court “need
                                                       not presume the truthfulness of the plaintiffs’ allegations” and “may
                                  21                   look beyond the complaint.” See White, 227 F.3d at 1242; see also
                                                       Wolfe, 392 F.3d at 362 (noting that, in a factual motion to dismiss,
                                  22                   the moving party presents affidavits or other evidence).
                                  23   Weiss v. See's Candy Shops, Inc., No. 16-cv-00661-EMC, 2017 U.S. Dist. LEXIS 122671, at *4-5

                                  24   (N.D. Cal. Aug. 3, 2017); see also Cedars-Sinai Med. Ctr. v. Watkins, 11 F.3d 1573, 1583 (Fed.

                                  25   Cir. 1993) (noting that, in a factual attack, “the allegations in the complaint are not controlling,

                                  26   and only uncontroverted factual allegations are accepted as true for purposes of the [12(b)(1)]

                                  27   motion [to dismiss]”),

                                  28          In the instant case, the parties dispute whether Intertrust is making a facial or a factual
                                                                                          7
                                   1   attack. Intertrust argues that it is making a factual attack since it is going beyond the four corners

                                   2   of the complaint by introducing the NDA as evidence. Dolby argues, however, that the attack

                                   3   should be deemed a facial one because Intertrust is not “rely[ing] on the NDA to dispute the truth

                                   4   of facts alleged in the FAC, but rather to facially challenge whether the recited facts are sufficient

                                   5   to invoke declaratory judgment.” Opp’n at 14.

                                   6          Dolby has the stronger position. Intertrust is only using the NDA to argue that certain

                                   7   allegations in the FAC should, in effect, be stricken. The Court would then be evaluating the

                                   8   remaining allegations in the FAC (not evidence outside the four corners of the pleading) to

                                   9   determine whether there is subject matter jurisdiction.

                                  10          The only wrinkle here is that the FAC did not include as attachments (1) the April 2018

                                  11   letters from Intertrust to Dolby’s customers (AMC, Cinemark, and Regal) or (2) the October 2018

                                  12   email from Intertrust to Dolby. The FAC only referred to and discussed these communications.
Northern District of California
 United States District Court




                                  13   That being said, the Court may still consider the actual letters and email – i.e., as part of

                                  14   Intertrust’s facial attack on subject matter jurisdiction – because of the incorporation-by-reference

                                  15   doctrine. Cf. Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006) (“Generally, the scope of review

                                  16   on a motion to dismiss for failure to state a claim is limited to the contents of the complaint. A

                                  17   court may consider evidence on which the complaint ‘necessarily relies’ if: (1) the complaint

                                  18   refers to the document; (2) the document is central to the plaintiff's claim; and (3) no party

                                  19   questions the authenticity of the copy attached to the 12(b)(6) motion.”).

                                  20          2.      Case or Controversy

                                  21          In the instant case, Intertrust argues that this Court lacks subject matter jurisdiction over

                                  22   Dolby’s claim for declaratory relief because (1) such relief may be awarded only where there is a

                                  23   case or controversy and (2) based on the allegations in the FAC, there is no case or controversy –

                                  24   at least, once certain allegations are effectively stricken because of the NDA. As to the first issue,

                                  25                  [t]he Declaratory Judgment Act allows potential infringers to bring
                                                      claims against patent holders, but only if there is an actual case or
                                  26                  controversy between the parties. Matthews Int'l Corp. v. Biosafe
                                                      Eng'g, LLC, 695 F.3d 1322, 1327-28 (Fed. Cir. 2012). To satisfy
                                  27                  Article III’s standing requirements, a plaintiff must demonstrate that
                                                      “the facts alleged, under all the circumstances, show that there is a
                                  28                  substantial controversy, between parties having adverse legal
                                                                                          8
                                                      interests, of sufficient immediacy and reality to warrant the issuance
                                   1                  of a declaratory judgment.”[2] MedImmune, Inc. v. Genentech, Inc.,
                                                      549 U.S. 118, 127 (2007), reversed-in-part on other grounds sub
                                   2                  nom. Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569
                                                      U.S. 576 (2013) [emphasis added]. The Federal Circuit has held
                                   3                  that a declaratory judgment plaintiff must allege “(1) an affirmative
                                                      act by the patentee related to the enforcement of his patent rights,
                                   4                  and (2) meaningful preparation to conduct potentially infringing
                                                      activity.” [Matthews, 695 F.3d] at 1327 (internal citations omitted).
                                   5
                                                      To find an affirmative act, “more is required than ‘a communication
                                   6                  from a patent owner to another party, merely identifying its patent
                                                      and the other party’s product line.’” 3M Co. v. Avery Dennison
                                   7                  Corp., 673 F.3d 1372, 1378-79 (Fed. Cir. 2012). On the other end
                                                      of the spectrum is an explicit infringement allegation, which shows
                                   8                  “‘there is, necessarily, a case or controversy adequate to support
                                                      declaratory judgment jurisdiction.’” See Hewlett-Packard Co. v.
                                   9                  Acceleron LLC, 587 F.3d 1358, 1362 (Fed. Cir. 2009) (quoting
                                                      Cardinal Chem. Co. v. Morton Int'l, 508 U.S. 83, 96, 113 S. Ct.
                                  10                  1967, 124 L. Ed. 2d 1 (1993)). The factual scenarios that fall in
                                                      between require case-by-case analysis, and the objective actions of
                                  11                  the patentee are the subject of that inquiry. See 3M Co., 673 F.3d at
                                                      1379; Hewlett-Packard, 587 F.3d at 1363. The patentee need not
                                  12                  explicitly threaten to sue or demand a license, but its actions must
Northern District of California
 United States District Court




                                                      give reason to believe that it is asserting its rights under the patents.
                                  13                  See Hewlett-Packard, 587 F.3d at 1362-63.
                                  14   Intel Corp. v. Tela Innovations, Inc., No. 3:18-cv-02848-WHO, 2018 U.S. Dist. LEXIS 172770, at

                                  15   *6-7 (N.D. Cal. Oct. 5, 2018) (emphasis added). “[C]onduct that can be reasonably inferred as

                                  16   demonstrating intent to enforce a patent can create declaratory judgment jurisdiction.” Hewlett-

                                  17   Packard, 587 F.3d at 1363 (noting that the standard is objective, not subjective).

                                  18          3.      Effect of NDA

                                  19          In the case at bar, Intertrust argues that the Court, in deciding whether there is a case or

                                  20   controversy, may not consider any allegations made in the FAC that are based on information that

                                  21   was exchanged between the parties pursuant to the NDA. In support of this position, Intertrust

                                  22   cites SanDisk Corp. v. STMicroelectronics, Inc., 480 F.3d 1372 (Fed. Cir. 2007). There, the

                                  23   Federal Circuit stated, in a footnote, that, “[t]o avoid the risk of a declaratory judgment action, [the

                                  24

                                  25   2
                                         In MedImmune, “the Supreme Court rejected [the Federal Circuit’s] prior, more stringent
                                  26   standard for declaratory judgment standing insofar as it required a ‘reasonable apprehension of
                                       imminent suit.’” Arris Grp., Inc. v. British Telecomms. PLC, 639 F.3d 1368, 1373 (Fed. Cir.
                                  27   2011). However, “[p]roving a reasonable apprehension of suit is one of multiple ways that a
                                       declaratory judgment plaintiff can satisfy the more general all-the-circumstances test to establish
                                  28   that an action presents a justiciable Article III controversy.” Prasco, LLC v. Medicis Pharm.
                                       Corp., 537 F.3d 1329, 1336 (Fed. Cir. 2008).
                                                                                           9
                                   1   patent holder] could have sought [the alleged infringer’s] agreement to the terms of a suitable

                                   2   confidentiality agreement.” Id. at 1375 n.1. In response, Dolby argues that it need not rely on any

                                   3   of the information exchanged pursuant to the NDA in order to establish a case or controversy.

                                   4          The Court agrees with Dolby. If the Court “excludes” the NDA-related information, it is

                                   5   left with the following: (1) the April 2018 letters that Intertrust sent to the Dolby customers

                                   6   (AMC, Cinemark, and Regal), (2) the October 2018 email that Intertrust sent to Dolby, and (3) the

                                   7   fact that Intertrust and Dolby had meetings thereafter. (For purposes of this opinion, the Court

                                   8   does not consider the August 2019 lawsuits that Intertrust filed against the Dolby customers

                                   9   (AMC, Cinemark, and Regal).) This universe of information is sufficient to establish a case or

                                  10   controversy.

                                  11          In reaching this holding, the Court begins its analysis with the Federal Circuit’s Arris

                                  12   decision. There, the Federal Circuit stated that,
Northern District of California
 United States District Court




                                  13                  where a patent holder accuses customers of direct infringement
                                                      based on the sale or use of a supplier’s equipment, the supplier has
                                  14                  standing to commence a declaratory judgment action [i.e., there is a
                                                      case or controversy] if (a) the supplier is obligated to indemnify its
                                  15                  customers from infringement liability, or (b) there is a controversy
                                                      between the patentee and the supplier as to the supplier’s liability for
                                  16                  induced or contributory infringement based on the alleged acts of
                                                      direct infringement by its customers.
                                  17

                                  18   Arris Grp., Inc. v. British Telecomms. PLC, 639 F.3d 1368, 1375 (Fed. Cir. 2011)

                                  19          In the instant case, (a) is not applicable. Although the FAC alleges that Dolby’s customers

                                  20   made indemnification requests, there is nothing in the record before the Court to suggest that

                                  21   Dolby has indemnification agreements with its customers or that indemnification would otherwise

                                  22   be required as a matter of law. See Activevideo Networks, Inc. v. Trans Video Elecs. Ltd., 975 F.

                                  23   Supp. 2d 1083, 1095 (N.D. Cal. 2013) (asking whether there is an obligation to indemnify – e.g.,

                                  24   under a contract or as a matter of law). See, e.g., Proofpoint, Inc. v. InNova Patent Licensing,

                                  25   LLC, No. 5:11-CV-02288-LHK, 2011 U.S. Dist. LEXIS 120343, at *16 (N.D. Cal. Oct. 17, 2011)

                                  26   (stating that “Proofpoint has not alleged the existence of a valid [indemnification] agreement nor

                                  27   described its supposed obligations; it has simply indicated that the Texas Action [against its

                                  28   customers] has spawned indemnity ‘requests’” but, “[w]ithout more, allegations of indemnity
                                                                                           10
                                   1   requests are not enough to find a ‘substantial controversy . . . of sufficient immediacy and

                                   2   reality’”).

                                   3           Because (a) is not applicable, the Court is left with (b) only – i.e., is there a controversy

                                   4   between Intertrust and Dolby as to Dolby’s liability for indirect infringement based on the alleged

                                   5   acts of direct infringement by its customers? Here, the Court must bear in mind that Dolby does

                                   6   not have to definitively show that it is liable for indirect infringement. See Arris, 639 F.3d at 1380

                                   7   (rejecting declaratory judgment defendant’s argument that the declaratory judgment plaintiff has

                                   8   the burden of presenting evidence that its actions indirectly infringe; “the very purpose for an

                                   9   accused infringer to bring a declaratory judgment action is to seek a judicial determination that a

                                  10   coercive claim by the patent holder would not succeed on the merits”) (emphasis omitted).

                                  11   However, Dolby must show that there is “at least a reasonable potential that . . . a claim [for

                                  12   indirect infringement] could be brought.” Microsoft Corp. v. DataTern, Inc., 755 F.3d 899, 904-
Northern District of California
 United States District Court




                                  13   05 (Fed. Cir. 2014) (emphasis added).

                                  14           In the instant case, there is a reasonable potential that Intertrust could assert a claim for

                                  15   contributory infringement against Dolby. Title 35 U.S.C. § 271(c) covers contributory

                                  16   infringement.

                                  17                   To hold a component supplier liable for contributory infringement, a
                                                       patent holder must show, inter alia, that (a) the supplier’s product
                                  18                   was used to commit acts of direct infringement; (b) the product’s use
                                                       constituted “a material part of the invention”; (c) the supplier knew
                                  19                   its product was “especially made or especially adapted for use in an
                                                       infringement” of the patent; and (d) the product is “not a staple
                                  20                   article or commodity of commerce suitable for substantial
                                                       noninfringing use.”
                                  21

                                  22   Arris, 639 F.3d at 1376; see also Microsoft, 755 F.3d at 904-05 (stating that, “in determining

                                  23   whether there is a case or controversy of sufficient immediacy to establish declaratory judgment

                                  24   jurisdiction we look to the elements of the potential cause of action”).

                                  25           In the instant case, there is a reasonable potential that element (a) could be asserted given

                                  26   the letters that Intertrust sent to Dolby’s customers in April 2018. Also, there is a reasonable

                                  27   potential that element (c) could be asserted in light of Intertrust’s October 2018 email to Dolby, in

                                  28   which Intertrust referenced its claim of patent infringement against Dolby’s customers. See
                                                                                          11
                                   1   Docket No. 43-1 (Spencer Decl., Ex. 1) (email) (stating that, “[r]ecently, Intertrust asserted patents

                                   2   against theater owners using equipment compatible with the [DCI]” and “[w]e understand that

                                   3   exhibitors have contacted equipment makers and are asking about indemnification and other

                                   4   matters, so we thought we should reach out to Dolby”). As for element (d), there is a reasonable

                                   5   potential that it could be asserted if only because of the nature of the products that Dolby sells

                                   6   (i.e., DCI-compliant media block servers). Cf. Arris, 639 F.3d at 1378 (noting that declaratory

                                   7   judgment plaintiff’s products were “designed specifically for use under [certain] standards for

                                   8   VoIP, suggesting that they are ‘especially made or especially adapted’ for a use that infringes the

                                   9   patents-in-suit and are ‘not . . . staple article[s] or commodity[ies] of commerce suitable for

                                  10   substantial noninfringing use’”).3 That, according to Intertrust in its letter to Dolby’s customers,

                                  11   DCI-compliant media block servers (such as those made by Dolby) allegedly infringe the patents

                                  12   at issue further implies the applicability of (c).
Northern District of California
 United States District Court




                                  13           Finally, for element (b) – i.e., are Dolby’s products material to the alleged direct

                                  14   infringement by the customers? – here, Arris provides some guidance. In Arris, the declaratory

                                  15   judgment plaintiff was Arris, and the declaratory judgment defendant BT. BT had patents related

                                  16   to cable networks that offer Voice over Internet Protocol (“VoIP”) telephone services. BT alleged

                                  17   that one of Arris’s customers, Cable One, had infringed BT’s patents “by using equipment

                                  18   purchased from Arris to implement VoIP services on Cable One’s network.” Id. at 1371. Arris

                                  19   filed suit against BT, seeking a declaratory judgment that, inter alia, it did not infringe.

                                  20           The Federal Circuit held that there was, in fact, a case or controversy between BT and

                                  21   Arris regarding Arris’s liability for contributory infringement. It began by noting that, “when the

                                  22   holder of a patent with method claims accuses the supplier’s customers of direct infringement

                                  23   based on their use of the supplier’s product in the performance of the claimed method, an implicit

                                  24   assertion of indirect infringement by a supplier may arise.” Id. at 1375.

                                  25

                                  26   3
                                         One of the main cases on which Intertrust relies, see Reply at 11, is distinguishable because it
                                  27   concluded that there was not a potential contributory infringement case against the declaratory
                                       judgment plaintiff because, even though the first two elements above had been sufficiently pled,
                                  28   the second two elements had not been. See BroadSign Int'l, LLC v. T-Rex Prop. AB, No. 16 CV
                                       04586-LTS, 2018 WL 357317, at *4 (S.D.N.Y. Jan. 10, 2018).
                                                                                        12
                                   1          The Federal Circuit then pointed out that BT’s presentation of infringement contentions

                                   2   (the presentation was initially made to Cable One and then later to BT) “explicitly and repeatedly

                                   3   singled out Arris’ products used in Cable One’s network to support its infringement contentions.”

                                   4   Id. at 1377 (emphasis added); see also id. at 1378 (stating that “BT’s extensive focus on Arris’ . . .

                                   5   products in its infringement contentions implies that Arris’ products are being used as a ‘material

                                   6   part’ of the allegedly infringed invention”).

                                   7          In Applied Materials Inc. v. Cohen, No. 17-cv-04990-EMC 2018 U.S. Dist. LEXIS 45867

                                   8   (N.D. Cal. Mar. 20, 2018), this Court likewise found a case or controversy. The declaratory

                                   9   judgment defendant (Mr. Cohen) had previously sued a customer (TSMC) of the declaratory

                                  10   judgment plaintiff (Applied) in Texas; the infringement theory against TSMC was based on

                                  11   Applied’s products specifically. See id. at *7-8.

                                  12          The instant case differs from Arris and Applied in that, in each of those cases, the
Northern District of California
 United States District Court




                                  13   declaratory plaintiff’s products were specifically identified in the declaratory judgment

                                  14   defendant’s infringement contentions or pleadings. Here, Intertrust’s letters to the Dolby

                                  15   customers in April 2018 (which included some mapping of claim limitations) do not specifically

                                  16   call out Dolby’s products by name.

                                  17          Nonetheless, Intertrust’s letters to the Dolby customers indicate that it is claiming

                                  18   infringement by the customers because they are DCI compliant, and, as reflected in the letters,

                                  19   compliance with DCI specifications seems to require a Security Manager which is contained

                                  20   within an Image Media Block. Dolby’s products come into play because Dolby sells DCI-

                                  21   compliant media block servers, which is apparently where the Image Media Block is housed. See

                                  22   FAC ¶ 27. The Image Media Block with a Security Manager appears to be a material part of the

                                  23   alleged infringement. Cf. Fujitsu Ltd. v. Netgear Inc., 620 F.3d 1321, 1331 (Fed. Cir. 2010)

                                  24   (“agree[ing] with Netgear that a product that only defragments messages cannot constitute a

                                  25   ‘material part’ of a claimed invention drawn solely to fragmentation”). Although Dolby may not

                                  26   be the sole supplier of such infringing devices (at least the complaint does not so allege), Intertrust

                                  27   sent an email directly to Dolby after threatening the Dolby customers, and, in the email, Intertrust

                                  28   specifically expressed its understating that Dolby is a supplier; thus, there is a reasonable potential
                                                                                           13
                                   1   that Dolby’s products in particular are material to the alleged direct infringement by the

                                   2   customers.

                                   3          Accordingly, there is a “ reasonable potential that . . . a claim [for contributory

                                   4   infringement] could be brought” by Intertrust against Dolby. Microsoft, 755 F.3d at 904-05.

                                   5   Intertrust has engaged in “conduct that can be reasonably inferred as demonstrating intent to

                                   6   enforce a patent,” which “can create declaratory judgment jurisdiction.” 4 Hewlett-Packard, 587

                                   7   F.3d at 1363; see also MedImmune, 549 U.S. at 127 (stating that, to satisfy Article III’s standing

                                   8   requirements, a plaintiff must demonstrate that “the facts alleged, under all the circumstances,

                                   9   show that there is a substantial controversy, between parties having adverse legal interests, of

                                  10   sufficient immediacy and reality to warrant the issuance of a declaratory judgment”); Intel, 2018

                                  11   U.S. Dist. LEXIS 172770, at *6-7 (stating that “[t]he patentee need not explicitly threaten to sue

                                  12   or demand a license, but its actions must give reason to believe that it is asserting its rights under
Northern District of California
 United States District Court




                                  13   the patents”); cf. Activevideo Networks, Inc. v. Trans Video Elecs. Ltd., 975 F. Supp. 2d 1083,

                                  14   1087 (N.D. Cal. 2013) (noting factors that have been considered by courts, including “the strength

                                  15   of any threatening language in communications between the parties” and “the depth and extent of

                                  16   infringement analysis conducted by the patent holder”).

                                  17          The Court therefore concludes that there is a case or controversy between the parties

                                  18   supporting subject matter jurisdiction over the instant case and, to this extent, Intertrust’s motion

                                  19   to dismiss is denied.

                                  20   B.     Failure to State a Claim for Relief

                                  21          Intertrust argues that, even if there is subject matter jurisdiction in the instant case (i.e., a

                                  22   case or controversy between the parties), the Court should still dismiss the declaratory relief

                                  23
                                       4
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          14
                                   1   claims because

                                   2

                                   3

                                   4

                                   5

                                   6          Intertrust’s argument is not persuasive.

                                   7

                                   8

                                   9

                                  10          Intertrust, however, does make a secondary argument that has merit – i.e., that Dolby does

                                  11   not provide an explanation of how a particular limitation is missing in its products. See, e.g.,

                                  12   Reply at 14-15. Dolby does not clearly address this argument in its papers. The Court therefore
Northern District of California
 United States District Court




                                  13   dismisses Dolby’s claims for declaratory relief, but the dismissal is without prejudice and Dolby

                                  14   has leave to amend to cure the above deficiency.

                                  15   C.     Meet and Confer re Sealing

                                  16          As a final matter, the Court addresses two pending motions to file under seal that are

                                  17   related to Intertrust’s motion to dismiss. See Docket Nos. 31, 40 (motions).

                                  18          The first motion to file under seal has been filed by Dolby. Dolby seeks to file under seal

                                  19   certain portions of the FAC. See Docket No. 31 (motion). Intertrust claims that the information is

                                  20   confidential because it is protected by the NDA between the parties. See Docket No. 34

                                  21   (Guledjian declaration).

                                  22          The second motion to file under seal has been filed by Intertrust. See Docket No. 40

                                  23   (motion). Intertrust seeks to file under seal certain portions of its motion to dismiss, again based

                                  24   on the NDA. See Docket No. 40-1 (Guledjian declaration). Dolby has opposed in part. See

                                  25   Docket No. 42 (Opp’n at 5) (“Dolby does not admit to the confidentiality of any portion of

                                  26   Intertrust’s Motion to Dismiss (or Dolby’s FAC), or concede that any portion is subject to the

                                  27   parties’ NDA. Rather, in the interest of narrowing the issues for this Court’s resolution, Dolby has

                                  28   focused this opposition on those portions where Intertrust’s Motion to Seal plainly overreaches. In
                                                                                         15
                                   1   doing so, Dolby does not intend to waive its ability to challenge any claim of confidentiality with

                                   2   respect to Intertrust’s infringement allegations against Dolby.”).

                                   3           The Court directs the parties to meet and confer to see if they can reach agreement on a

                                   4   more narrowly tailored sealing – or to see if they can reach agreement that nothing needs to be

                                   5   sealed in light of the Court’s ruling herein.

                                   6           Similarly, the Court orders the parties to meet and confer to determine what, if any, portion

                                   7   of this order should be filed under seal. The Court has, out of an abundance of caution, sealed

                                   8   certain portions but more narrow tailoring seems appropriate.

                                   9           The parties shall report back to the Court on their meet and confer within a week of the

                                  10   date of this order.

                                  11                                        III.       CONCLUSION

                                  12           For the foregoing reasons, the Court grants in part and denies in part Intertrust’s motion to
Northern District of California
 United States District Court




                                  13   dismiss. The motion to dismiss for lack of subject matter jurisdiction is denied; the motion to

                                  14   dismiss for failure to state a claim for relief is granted. Dolby has leave to amend within three

                                  15   weeks of the date of this order. Within a week of the date of this order, the parties are to report

                                  16   back on their meet and confer with respect to the issue of sealing.

                                  17           This order disposes of Docket No. 41.

                                  18

                                  19           IT IS SO ORDERED.

                                  20

                                  21   Dated: November 6, 2019

                                  22

                                  23                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  24                                                     United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                         16
